Citation Nr: 9905625	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to restoration of dependency and indemnity 
compensation (DIC).



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had recognized service with the Philippine Army 
from September 1941 until his death in May 1945.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 decision of 
the Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant (the 
veteran's surviving spouse) restoration of DIC benefits.  In 
January 1997, the Board issued an appellate decision which 
affirmed the RO's previous decision.  These denials were 
essentially based on a factual determination that the 
appellant had not terminated her longstanding ostensible 
marital relationship with JG prior to his death in September 
1994 and had not done so, as she had alleged, prior to the 
October 31, 1990, effective date for curing such a bar to her 
receipt of DIC benefits in accordance with the Omnibus Budget 
Reconciliation Act of 1990 (Public Law 101-508).  She then 
appealed to the United States Court of Veterans Appeals 
(Court).  

In August 1988, the Court vacated the Board's January 1997 
decision and remanded the case for reconsideration in light 
of the Intermodal Surface Transportation Act of 1998 (Public 
Law 105-178, § 8207, 112 Stat. 107, 495) which removed the 
requirement that a marital style relationship (remarriage) be 
terminated prior to November1, 1990, for a surviving spouse 
to have her DIC benefits restored.  The Court noted that the 
June 1998 effective date of this law came after both the RO's 
and Board's earlier decisions, which were correct when 
issued, but the new law was nonetheless applicable to the 
appellant's case in light of Karnas v. Derwinski, 1 Vet.App. 
308 (1991), which requires application of the most favorable 
version of a law which is changed during the pendency of an 
appeal.  

Accordingly, the case is remanded to the RO for the following 
action:

After conducting any additional 
development which the RO in its 
discretion may decide is necessary or 
proper, the RO should again address the 
appellant's request for restoration of 
DIC benefits in light of the Intermodal 
Surface Transportation Act of 1998 which 
became effective on June 9, 1998, as 
discussed above, and consistent with the 
Court's August 1998 Memorandum Decision 
which is on file.

If the benefit sought on appeal is not allowed, the RO should 
issue the appellant a Supplemental Statement of the Case 
which cites the new legislation and explains why the benefit 
sought on appeal is denied.  The appellant should be allowed 
an opportunity to respond before the case is returned to the 
Board for further appellate review.  The appellant need do 
nothing until further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

ELIX



- 2 -


